Citation Nr: 1107794	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-11 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to an effective date earlier than October 7, 2005 for 
the assignment of a 50 percent disability rating for the service-
connected chronic anxiety state or generalized anxiety disorder.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to October 1965. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision by the RO that 
assigned an increased rating of 50 percent for his service-
connected anxiety disorder, effective on October 7, 2005 (the 
date of receipt of the claim for increase).   


FINDINGS OF FACT

1.  In an August 1966 rating decision, the RO granted service 
connection for chronic anxiety and assigned a noncompensable 
rating, effective on October 16, 1965.  He was notified of this 
decision and apprised of his appellate rights, but did not enter 
a timely appeal.  

2.  On October 7, 2005, the RO is shown to have received the 
Veteran's claim for an increased rating for the service-connected 
anxiety disorder.

3.  In an August 2006 rating decision, the RO assigned an 
increased rating of 50 percent for the service-connected 
psychiatric disorder on October 7, 2005, the date of receipt of 
the claim for increase.  

4.  The date of the Veteran's claim or October 7, 2005 is 
earliest that it can be factual ascertained the service-connected 
anxiety disorder had undergone an increase in severity.


CONCLUSION OF LAW

An effective date earlier than October 7, 2005, the date of the 
Veteran's claim for increase, for the assignment of a 50 percent 
rating for the service-connected anxiety disorder is not 
assignable by law.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. 
 §§  5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2010), was 
signed into law on November 9, 2000.  Implementing regulations 
were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in May 2006 prior to the 
initial adjudication of his increased rating claim in an August 
2006 rating decision.  The VCAA letter indicated the types of 
evidence necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  

The Veteran received notice pertaining to the downstream 
disability rating and effective date elements of the claim, with 
subsequent adjudication of his claim in a March 2009 Statement of 
the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this decision.  
Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and would 
result only in additional delay with no benefit to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

The Board finds that all relevant evidence has been obtained.  
The evidence of record includes a VA examination report, service 
records, statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  

There is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  The 
Veteran has been accorded ample opportunity to present evidence 
and argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.


II.  Earlier Effective Date

The method for determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 
38 C.F.R. § 3.400(o).  The general rule with respect to the 
effective date of an award of increased compensation is that the 
effective date of such award "shall not be earlier than the date 
of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  

This statutory provision is implemented by regulation which 
provides that the effective date of an award of increased 
compensation will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule applies, however, under circumstances 
where the evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  

In this regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2).  See 38 C.F.R. § 3.400(o)(2).  See 
Harper v. Brown, 10 Vet. App. 125, 126- 127 (1997) (holding that 
38 C.F.R. § 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  

The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 means an increase to the next disability level."  See 
Hazen v. Gober, 10 Vet. App. 511 (1997).

The date of receipt of the claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. 3.1(p).  Any 
communication or action, indicating intent to apply for one or 
more benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, or others, may be considered 
an informal claim.  Such informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155. 

The record shows that the Veteran filed his original claim of 
service connection for an anxiety disorder in March 1966.  In an 
August 1966 rating decision, the RO granted service connection 
for a generalized anxiety disorder and assigned a noncompensable 
rating, effective on October 16, 1965.  

In August 1966, the RO sent a letter to the Veteran notifying him 
of this determination and about his appellate rights.  The 
Veteran did not appeal from this rating action in timely manner, 
and it is deemed to be final.  38 U.S.C.A. § 7105(a), (b)(2), 
(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201.  

The record discloses that no further correspondence pertinent to 
the claim was received from the Veteran until October 7, 2005, 
when he filed a claim for increase.    In an August 2006 rating 
decision, the rating was increased to 50 percent, effective on 
October 7, 2005 (the date of receipt of his increased rating 
claim).   

Specifically, the Veteran asserts that the effective date for the 
50 percent rating should be October 16, 1965.  Because he was 
recommended for discharge from service due to the anxiety 
disorder, he feels the rating assigned should be effective from 
that time.  

The Veteran also reports, in essence, that he did not appeal the 
initial rating because he was anxious and had a confused state of 
mind at that time.  (See July 2007 Notice of Disagreement and VA 
Form 646).  He reports not being aware that he was able to file a 
claim for an increase or treatment opportunities until he was 
much older.  Lastly, he asserts that he was given an inadequate 
evaluation at the time of his initial rating in 1966.  

In addressing the Veteran's claim, the Board notes initially that 
there is no evidence in the file that can be construed as a claim 
for increase prior to the one received on October 7, 2005.  Thus, 
under the law, this ordinarily is the date that would be assigned 
because the date entitlement arose could be no earlier.  

In this context, the Board notes that the "exception" to the 
general rule, as set forth in 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2), does not apply in that it was not 
"factually ascertainable" that the service-connected anxiety 
disorder had increased in severity during the one-year period 
preceding the date of the receipt of his claim for increase.  

The Veteran's assertion that he was earlier unaware of his 
eligibility is without legal merit, as ignorance of the law is no 
excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  The 
Supreme Court of the United States has held that everyone dealing 
with the government is charged with knowledge of federal statutes 
and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp 
v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  

Moreover, to the extent that the Veteran asserts having impaired 
mental functioning after service, the Board finds, on review of 
the report of the thorough VA examination conducted in June 1966, 
that the Veteran was noted to be alert, in good contact, and 
oriented in all spheres and was diagnosed as having a mild 
anxiety state with recurrent headaches and minimal incapacity.  
There was no showing of significant anxiety or confusion that 
would have prevented him from pursuing an appeal from the rating 
action in 1966.

Finally, in this context, the Board is not free at this time to 
assign an earlier effective based on the same evidentiary record 
that was addressed in the final rating decision of August 1996.  

In the absence of clear and unmistakable error in the October 16, 
1996 rating decision, the effective date for increased 
compensation must be set in accordance with the applicable 
regulations

Accordingly, even though the Veteran sincerely believes that he 
is entitled to an earlier effective date for the increased 
compensation, the applicable regulation preclude the assignment 
of an effective date earlier than October 7, 2005.  


ORDER

The claim for an effective date earlier than October 7, 2005 for 
the assignment of a 50 percent rating for the service-connected 
anxiety state, chronic; generalized anxiety disorder is denied 
under the law.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


